             Case MDL No. 2907 Document 11 Filed 06/26/19 Page 1 of 1




               BEFORE THE UNITED STATES JUDICIAL PANEL ON MULTI-
                         DISTRICT LITIGATION




                                                     MDL No. 2907
 In re: First American Financial Corporation
 Data Breach Litigation




                  NOTICE OF WITHDRAWAL OF CODY R. PADGETT


As instructed by the Court Clerk and per JPML Rule (4.1c), which states that only one attorney
may appear on behalf of a party, Cody R. Padgett hereby withdraws his appearance as attorney of
record for Plaintiffs Lasheeda Forney, Ryan Goodyear, and Brooke Wray Hager.




Dated: June 26, 2019                           Capstone Law, APC



                                               /s/ Cody R. Padgett
                                               Cody R. Padgett

                                               Attorneys for Plaintiffs
